

CAMERON INTERNATIONAL CORPORATION
RESTRICTED STOCK UNIT AWARD AGREEMENT
(Including Non-Compete, Non-Solicitation, and Confidentiality Agreements)


(October 14, 2015)
This RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Award Agreement”) is between
the employee named in the Notice of Grant of Award (“Participant”) and Cameron
International Corporation (the “Company”), in connection with the Restricted
Stock Units (“RSU”) granted to Participant by the Company under the Company’s
Equity Incentive Plan (the “Plan”). For purposes of this Award Agreement,
“Employer” means the Company or any successor of the Company or any affiliate of
either that employs the Participant on the applicable date. All capitalized
terms not defined in this Award Agreement shall have the same meaning as set
forth in the Plan.
1.Effective Date of RSUs.
(a)    The Company hereby grants to the Participant, on the terms and conditions
set forth herein, an award of RSUs (the “Award”), effective October 14, 2015
(“Effective Date”).
(b)    This Award is a commitment to issue one share of Cameron common stock
(“Shares”) for each RSU specified on the Notice of Grant of Award pursuant to
the terms of the Award Agreement, subject to the Participant’s acceptance of
this Award Agreement in writing or electronically in the manner prescribed by
the Company or its third party administrator.
(c)    Notwithstanding the foregoing, the Company may, in its sole discretion,
settle the RSUs in the form of (i) a cash payment to the extent settlement in
Shares (1) is prohibited under local law, (2) would require the Participant or
the Company to obtain the approval of any governmental and/or regulatory body in
the Participant’s country of residence (and country of employment, if
different), or (3) is administratively burdensome; or (ii) Shares, but require
the Participant to immediately sell such Shares (in which case, this Award
Agreement shall give the Company the authority to issue sales instructions on
the Participant’s behalf).
2.    Terms Subject to the Plan. This Award Agreement is expressly subject to
the terms and provisions of the Plan, as indicated in the Participant’s Notice
of Grant of Award. A copy of the Plan is available from the Corporate Secretary
upon request. In the event there is a conflict between the terms of the Plan and
this Award Agreement, the terms of the Plan shall control.
3.    Vesting Schedule.
(a)    The Award shall vest on the earliest of (i) the “normal vesting
schedule”, (ii) termination without “Cause” (as defined below) by the Company or
Employer, (iii)(x) termination by the Participant within six months following
the closing of the proposed Cameron/Schlumberger merger pursuant to the Merger
Agreement between Cameron and Schlumberger Holdings Corporation, et. al. dated
as of August 25, 2015 (the “Closing”) by the Participant for “Modified Good
Reason” (as defined below); and (y) termination by the Participant more than six
months following the Closing for “Standard Good Reason” (as defined below), (iv)
the Participant’s death or termination due to “Long-Term Disability” (as defined
below), or (v) the Participant’s termination of employment from the Company or
Employer for reasons other than “Cause” at age 60 or older with at least 10
years of continuous service. The “normal vesting schedule” is three installments
as follows: one-third on October 14, 2016, one-third on October 14, 2017, and
one-third on October 14, 2018, provided the Participant remains employed as of
such date (each a “Scheduled Vesting Date”). All RSUs which become vested shall
be payable in accordance with Section 4 hereof.
(b)    If the Participant terminates his or her employment within six months
following the Closing for “Modified Good Reason”, then the Participant agrees
that he or she is bound by the terms of the Covenant Not to Compete, Solicit or
Disclose Confidential Information set out in Section 8 hereof.
(c)     “Cause”, for the purposes hereof, shall mean the Participant has (i)
engaged in gross negligence or willful misconduct in the performance of his or
her duties and responsibilities respecting his or her position with the Company
or Employer; (ii) willfully refused, without proper legal reason, to perform the
duties and responsibilities respecting his or her position with the Company or
Employer; (iii) breached any material policy or code of conduct established by
the Company or Employer and affecting the Participant; (iv) engaged in conduct
that Participant knows or should know is materially injurious to the Company or
Employer; (v) been convicted of a felony or a misdemeanor involving moral
turpitude; or (vi) engaged in an act of dishonest or impropriety which
materially impairs the Participant’s effectiveness in his or her position with
the Company or Employer.
(d)    “Modified Good Reason”, for the purposes hereof, shall mean (i) a major
demotion or major reduction in job responsibilities, which for the avoidance of
doubt, shall not include changes in duties or reporting responsibilities
resulting from the Company ceasing to be a separate publicly-traded company or
becoming an indirect subsidiary of Schlumberger, (ii) a major decrease in
aggregate compensation opportunities for a fiscal year or (iii) the relocation
of an employee’s principal place of employment to a location 50 miles further
from the employee’s principal residence. To qualify as Modified Good Reason, the
Participant must (i) give written notice of an event constituting Modified Good
Reason within 90 days of its initial occurrence, (ii) give the Company 30 days
in which to cure such condition, and (iii) actually terminate employment within
two years following the initial occurrence of the Modified Good Reason condition
and prior to the Scheduled Vesting Date.
(e)    “Standard Good Reason”, for the purposes hereof, shall mean, except as
provided otherwise below, the occurrence of any of the following without the
Participant’s express written consent: (i) a material change in the
Participant’s status, title(s) or positions(s) with the Company, including as an
officer of the Company, which in the Participant’s reasonable judgment, does not
represent a promotion, with commensurate adjustment of compensation, from the
Participant’s current status, title(s) and positions(s) or the assignment to the
Participant of any duties or responsibilities which, in the Participant’s
reasonable judgment, are materially inconsistent with such status, title(s) or
positions(s); or any removal of the Participant from or any failure to reappoint
or reelect the Participant to such position(s); provided that the circumstances
described in this item (i) do not apply following receipt by the Participant of
written notice from the Company of the termination of the Participant’s
employment for Cause; (ii) a reduction by the Company in the Participant’s then
current base salary; (iii) the failure by the Company to continue to effect any
material Plan in which the Participant was participating other than as a result
of the normal expiration or amendment of any such Plan in accordance with its
terms; or the taking of any action, or the failure to act, by the Company which
would materially adversely affect the Participant’s continued participation in
any such Plan on at least as favorable a basis to the Participant’s
participation or which would materially reduce the Participant’s benefits under
any such Plan or deprive the Participant of any material benefit enjoyed by
Participant ; or (iv) the relocation of the principal place of Participant’s
employment to a location 25 miles further from the Participant’s principal
residence. To qualify as Standard Good Reason, the Participant must (i) give
written notice of an event constituting Standard Good Reason within the latter
of 90 days of its initial occurrence or the date on which this definition
becomes operative, (ii) give the Company 30 days in which to cure such
condition, and (iii) actually terminate employment within two years following
the latter of the initial occurrence of the Standard Good Reason condition or
the date on which this definition becomes operative and prior to the Scheduled
Vesting Date.
Notwithstanding the foregoing, in the case of any Optionee who is party to a
Change in Control Agreement with the Company, the definition of Good Reason in
such agreement shall apply to this Award following the date that is six months
after the Closing.
(f)    “Long-Term Disability”, for the purposes hereof, shall mean the
Participant is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve months.
4.    Delivery of Shares.
(a)    Employed through Scheduled Vesting Date(s). If the Participant is
employed with the Company or Employer through the Scheduled Vesting Date the
number of Shares equal to the number of RSUs that have vested shall be delivered
within 30 days following the Scheduled Vesting Date.
(b)    Employment Terminates Prior to Scheduled Vesting Date. If the
Participant’s employment terminates by reason of termination by the Company or
Employer without Cause, termination by the Participant due to Modified Good
Reason within six months following the Closing, termination by the Participant
due to Standard Good Reason prior to the Closing or more than six months
following the Closing, death, Long-Term Disability or retirement under Section
3(a)(v) prior to the Scheduled Vesting Date, the number of Shares equal to the
RSUs that remain unvested shall be delivered within 30 days of such termination
date.
(c)    The Shares which the Award entitles the Participant to receive shall be
delivered to the Participant, subject to withholding as provided in Section 11
below.
5.    Restrictions on Transfer. In no event shall an Award granted hereunder be
voluntarily or involuntarily sold, pledged, assigned or transferred by the
Participant other than: (i) by will or the laws of descent and distribution; or
(ii) pursuant to the qualified domestic relations order (as defined by the
Internal Revenue Code); or (iii) by transfer by a Participant to a member of the
Participant’s Immediate Family, or to a partnership or limited liability company
whose only partners or shareholders are the Participant and members of his
Immediate Family. However, any grant transferred shall continue to be subject to
all terms and conditions contained in the Award Agreement. “Immediate Family”
mean the spouse, children or grandchildren of the Participant.
6.    No Voting Rights. The RSUs granted pursuant to this Award, whether or not
vested, will not confer any voting rights upon the Participant, unless and until
the Award is paid in Shares.
7.    Changes in Capitalization. The RSUs granted under this Award shall be
subject to the provisions of Section 12.2 of the Plan relating to adjustments to
corporate capitalization.
8.    Covenant Not To Compete, Solicit or Disclose Confidential Information.
(a)    The Participant acknowledges that the Participant is in possession of and
has access to confidential information, including material relating to the
business, products and/or services of the Company or Employer and that he or she
will continue to have such possession and access during employment by the
Company or Employer. The Participant also acknowledges that the Company’s or
Employer’s business, products and services are highly specialized and that it is
essential that they be protected, and, accordingly, the Participant agrees that
as partial consideration for the Award granted herein that should the
Participant engage in any “Detrimental Activity,” as defined below, at any time
during his or her employment or during a period of one year following his or her
termination the Company or Employer shall be entitled to: (i) recover from the
Participant the value of any portion of the Award that has been paid; (ii) seek
injunctive relief against the Participant pursuant to the provisions of
subsection (c) below; (iii) recover all damages, court costs, and attorneys’
fees incurred by the Company or Employer in enforcing the provisions of this
Award, and (iv) set-off any such sums to which the Company or Employer is
entitled hereunder against any sum which may be owed the Participant by the
Company or Employer.
(b)    “Detrimental Activity” for the purposes hereof, other than with respect
to involuntary termination by the Company or Employer without Cause or
termination by the Participant for Standard Good Reason more than six months
following the Closing, shall include: (i) rendering of services for any person
or organization, or engaging directly or indirectly in any business, which is or
becomes competitive with the Company or Employer; (ii) disclosing to anyone
outside the Company or Employer, or using in other than the Company’s or
Employer’s business, without prior written authorization from the Company or
Employer, any confidential information including material relating to the
business, products or services of the Company or Employer acquired by the
Participant during employment with the Company or Employer; (iii) soliciting,
interfering, inducing, or attempting to cause any employee of the Company or
Employer to leave his or her employment, whether done on Participant’s own
account or on account of any person, organization or business which is or
becomes competitive with the Company or Employer, or (iv) directly or indirectly
soliciting the trade or business of any customer of the Company or Employer.
“Detrimental Activity” for the purposes hereof with respect to involuntary
termination by the Company without Cause or termination by the Participant for
Standard Good Reason more than six months following the Closing shall include
only part (ii) of the preceding sentence.
(c)    Because of the difficulty of measuring economic losses to the Company or
Employer as a result of a breach of the foregoing covenants, and because of the
immediate and irreparable damage that could be caused to the Company or Employer
for which it would have no other adequate remedy, the Participant agrees that
the foregoing covenants may be enforced by the Company or Employer in the event
of breach by him/her by injunction relief and restraining order, without the
necessity of posting a bond, and that such enforcement shall not be the
Company's or Employer’s exclusive remedy for a breach but instead shall be in
addition to all other rights and remedies available to the Company or Employer.


(d)    The covenants and the provisions of this Section 8 are severable and
separate, and the unenforceability of any specific covenant or provision shall
not affect the enforceability of any other covenant or provision. Moreover, in
the event any arbitrator or court of competent jurisdiction shall determine that
the scope or time set forth are unreasonable, then it is the intention of the
parties that such restrictions be enforced to the fullest extent which the panel
or court deems reasonable, and this Award Agreement shall thereby be reformed.


(e)    Each of the covenants in this Section 8 shall be construed as an
agreement independent of any other provision in this Award Agreement, and the
existence of any claim or cause of action of the Participant against the Company
or Employer, whether predicated on this Award Agreement or otherwise, shall not
constitute a defense to the enforcement by the Company or Employer of such
covenants or provisions.


9.    Nature of Grant. In accepting the Award of RSUs, Participant acknowledges
that:
(a)    The Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, unless otherwise provided in the Plan and this Award
Agreement.
(b)    The grant of RSUs is a one-time benefit and does not create any
contractual or other right to receive an award or benefits in lieu of an award
in the future; future awards, if any, will be at the sole discretion of the
Company.
(c)    The Participant is voluntarily participating in the Plan.
(d)    An RSU is an extraordinary item that does not constitute compensation of
any kind for services of any kind rendered to the Employer, and which is outside
the scope of the Participant’s employment contract, if any.
(e)    The RSUs are not part of normal or expected compensation or salary for
any purpose, including, but not limited to, calculating any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments and in
no event should be considered as compensation for, or relating in any way to,
past services for the Company or the Employer.
(f)    The RSUs will not be interpreted to form an employment contract or
relationship with the Company; and furthermore, the RSUs will not be interpreted
to form an employment contract with any Subsidiary.
(g)    This Award Agreement shall not confer upon the Participant any right to
continuation of employment by the Employer, nor shall this Award Agreement
interfere in any way with the Employer’s right to terminate the Participant’s
employment at any time, as may be permitted under local law.
(h)    The future value of the underlying Shares is unknown and cannot be
predicted with certainty.
(i)    If the RSUs vest and the Participant obtains Shares, the value of those
Shares acquired may increase or decrease in value.
(j)    In consideration of the grant of the RSUs, no claim or entitlement to
compensation or damages shall arise from termination of the RSUs or diminution
in value of the RSUs or Shares acquired upon settlement of the RSUs resulting
from termination of the Participant’s employment (for any reason whatsoever and
whether or not in breach of local labor laws) and the Participant irrevocably
releases the Company and the Employer (if different) from any such claim that
may arise; if, notwithstanding the foregoing, any such claim is found by a court
of competent jurisdiction to have arisen, then, by accepting this Award, the
Participant will be deemed irrevocably to have waived the Participant’s
entitlement to pursue such claim.
(k)    In the event of involuntary termination of Participant’s employment
(whether or not in breach of local labor laws), Participant’s right to receive
the RSUs and vest under the Plan, if any, will terminate effective as of the
date that Participant is no longer actively employed and will not be extended by
any notice period mandated under local law (e.g., active employment would not
include a period of “garden leave” or similar period pursuant to local law);
furthermore, in the event of involuntary termination of employment (whether or
not in breach of local labor laws), Participant’s right to receive Shares
pursuant to the RSUs after termination of employment, if any will be measured by
the date of termination of Participant’s active employment and will not be
extended by a notice period mandated under local law; the Committee shall have
the exclusive discretion to determine when the Participant is no longer actively
employed for purposes of the award of the RSUs.
(l)    Except as provided in the Plan, the RSUs and benefits under the Plan, if
any, will not automatically transfer to another company in the case of a merger,
take-over or transfer of liability
10.    Notices. All notices required or permitted under this Award Agreement
shall be in writing and shall be delivered personally or by mailing the same by
registered or certified mail postage prepaid, to the other party. Notice given
by mail as below set out shall be deemed delivered at the time and on the date
the same is postmarked.
Notices to the Company should be addressed to:
Cameron International Corporation
1333 West Loop South, Suite 1700
Houston, Texas 77027
Attention: Corporate Secretary
Telephone: 713-513-3322


11.    Tax and Social Insurance Withholding.
(a)    Regardless of any action the Company or Employer takes with respect to
any or all income tax (including foreign, federal, state and local taxes),
social insurance, payroll tax, payment on account or other tax-related items
related to Participant’s participation in the Plan and legally applicable to him
or her (“Tax-Related Items”), Participant acknowledges that the ultimate
liability for all Tax-Related Items legally due by Participant is and remains
his or her responsibility and may exceed the amount actually withheld by the
Company or Employer. Participant further acknowledges that the Company or
Employer (i) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the RSUs, including the
grant of the RSUs, the vesting of the RSUs, the conversion of the RSUs into
Shares or the receipt of any equivalent cash payment, the subsequent sale of any
Shares acquired at vesting, and (ii) do not commit to structure the terms of the
grant or any aspect of the RSUs to reduce or eliminate Participant’s liability
for the Tax-Related Items.
(b)    Prior to any relevant taxable or tax withholding event (“Tax Date”), as
applicable, Participant will pay or make adequate arrangements satisfactory to
the Company to satisfy all Tax-Related Items. In this regard, Participant
authorizes the Company, Employer or their respective agents, at their
discretion, to satisfy the obligations with regard to all Tax-Related Items by
one or a combination of the following: (i) accept a cash payment in U.S. dollars
in the amount of the Tax-Related Items, (ii) withhold whole Shares which would
otherwise be delivered to Participant having an aggregate Fair Market Value,
determined as of the Tax Date, or withhold an amount of cash from Participant’s
wages or other cash compensation which would otherwise be payable to Participant
by the Company or from any equivalent cash payment received upon vesting of the
RSUs, equal to the amount necessary to satisfy any such obligation, (iii)
withhold from proceeds of the sale of Shares acquired upon issuance of the RSUs
either through a voluntary sale or through a mandatory sale arranged by the
Company (on Participant’s behalf pursuant to this authorization), or (iv) a cash
payment to the Company by a broker-dealer acceptable to the Company to whom
Participant has submitted an irrevocable notice of sale.
(c)    To avoid negative accounting treatment, the Company may withhold or
account for Tax-Related Items by considering applicable minimum statutory
withholding rates. If the obligation for Tax-Related Items is satisfied by
withholding in Shares, for tax purposes, Participant is deemed to have been
issued the full number of Shares due to him or her at vesting, notwithstanding
that a number of Shares are held back solely for the purpose of paying the
Tax-Related Items due as a result of any aspect of Participant’s participation
in the Plan. Finally, Participant shall pay to the Company or the Employer any
amount of Tax-Related Items that the Company or the Employer may be required to
withhold as a result of Participant’s participation in the Plan that cannot be
satisfied by the means previously described. The Company may refuse to issue
Shares to the Participant if Participant fails to comply with his or her
obligations in connection with the Tax-Related Items as described herein.
12.    Repatriation; Compliance with Laws. If the Participant is resident or
employed outside of the United States, the Participant may be required to
repatriate all payments attributable to the Shares and/or cash acquired under
the Plan (including, but not limited to, dividends and any proceeds derived from
the sale of the Shares acquired pursuant to the RSUs) in accordance with local
foreign exchange rules and regulations in the Participant’s country of residence
(and country of employment, if different). It is the Participant’s
responsibility to comply with all foreign exchange rules and all other local
compliance requirements that he or she may be subject to with respect to his or
her participation in the Plan. In addition, the Participant is required to take
any and all actions, and consent to any and all actions taken by the Company and
its Subsidiaries, as may be necessary to allow the Company and its Subsidiaries
to comply with local laws, rules and regulations in the Participant’s country of
residence (and country of employment, if different). The Participant is also
required to take any and all actions as may be necessary to comply with the
Participant’s personal legal, and tax obligations under local laws, rules and
regulations in the Participant’s country of residence (and country of
employment, if different).
13.    Securities Matters. The Company shall not be required to deliver any
Shares until the requirements of any federal, state or foreign securities or
other laws, rules or regulations (including the rules of any securities
exchange) as may be determined by the Company to be applicable are satisfied. If
the Participant is resident or employed outside of the United States, neither
the grant of the RSUs under the Plan nor the issuance of the underlying Shares
upon settlement of the RSUs is intended to be a public offering of securities in
the Participant’s country of residence (and country of employment, if
different). The Company has not submitted any registration statement, prospectus
or other filings to the local securities authorities in jurisdictions outside of
the United States unless otherwise required under local law.
14.    Legal Requirements and Risks. No employee of the Company or a Subsidiary
is permitted to advise the Participant on whether the Participant should acquire
Shares under the Plan. Acquiring Shares involves a degree of risk. Before
deciding to acquire Shares pursuant to the RSUs, the Participant should
carefully consider all risk factors relevant to the acquisition of Shares under
the Plan and the Participant should carefully review all of the materials
related to the RSUs and the Plan. In addition, the Participant should consult
with the Participant’s own financial advisor and legal advisor for professional
investment advice.
15.    Electronic Delivery/Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to the RSUs by electronic means. The
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company.
16.    Consent to Collection, Processing and Transfer of Personal Data.
(a)    Pursuant to applicable personal data protection laws, the Company and the
Employer (if different) hereby notify the Participant of the following in
relation to the Participant’s personal data and the collection, processing and
transfer of such data in relation to the Company’s grant of this Award and the
Participant’s participation in the Plan. The collection, processing and transfer
of the Participant’s personal data are necessary for the Company’s
administration of the Plan and the Participant’s participation in the Plan. The
Participant’s denial and/or objection to the collection, processing and transfer
of personal data may affect the Participant’s participation in the Plan. The
Participant voluntarily acknowledges and consents (where required under
applicable law) to the collection, use, processing and transfer of personal data
as described herein.
(b)    The Company and the Employer (if different) hold certain personal
information about the Participant, including the Participant’s name, home
address and telephone number, date of birth, social security number or other
employee identification number, salary, nationality, job title, any Shares or
directorships held in the Company, details of all awards or any other
entitlement to Shares awarded, canceled, purchased, vested, unvested or
outstanding in the Participant’s favor, for the purpose of managing and
administering the Plan (“Data”). The Data may be provided by the Participant or
collected, where lawful, from third parties, and the Company and Employer (if
different) will process the Data for the exclusive purpose of implementing,
administering and managing the Participant’s participation in the Plan. The Data
processing will take place through electronic and non-electronic means according
to logics and procedures strictly correlated to the purposes for which Data are
collected and with confidentiality and security provisions as set forth by
applicable laws and regulations in the Participant’s country of residence. Data
processing operations will be performed minimizing the use of personal and
identification data when such operations are unnecessary for the processing
purposes sought. Data will be accessible within the Company’s organization only
by those persons requiring access for purposes of the implementation,
administration and operation of the Plan and for the Participant’s participation
in the Plan.
(c)    The Company and the Employer (if different) will transfer Data amongst
themselves as necessary for the purpose of implementation, administration and
management of the Participant’s participation in the Plan, and the Company and
the Employer may each further transfer Data to any third parties assisting the
Company in the implementation, administration and management of the Plan. These
recipients may be located in the European Economic Area, or elsewhere throughout
the world, such as the United States. The Participant hereby authorizes (where
required under applicable law) them to receive, possess, use, retain and
transfer the Data, in electronic or other form, for purposes of implementing,
administering and managing the Participant’s participation in the Plan,
including any requisite transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding of Shares on the
Participant’s behalf to a broker or other third party with whom the Participant
may elect to deposit any Shares acquired pursuant to the Plan.
(d)    The Participant may, at any time, exercise his or her rights provided
under applicable personal data protection laws, which may include the right to
(i) obtain confirmation as to the existence of the Data, (ii) verify the
content, origin and accuracy of the Data, (iii) request the integration, update,
amendment, deletion, or blockage (for breach of applicable laws) of the Data,
and (iv) to oppose, for legal reasons, the collection, processing or transfer of
the Data which is not necessary or required for the implementation,
administration and/or operation of the Plan and the Participant’s participation
in the Plan. The Participant may seek to exercise these rights by contacting the
Company’s Corporate Secretary’s Department.
17.    English Language. The Participant acknowledges and agrees that it is the
Participant’s express intent that the Notice of Grant of Award, the Award
Agreement, the Plan and all other documents, notices and legal proceedings
entered into, given or instituted pursuant to the RSUs, be drawn up in English.
If the Participant has received the Notice of Grant of Award, Award Agreement,
the Plan or any other documents related to the RSUs translated into a language
other than English, and if the meaning of the translated version is different
than the English version, the English version will control.
18.    Governing Law; Venue. All questions concerning the validity, construction
and effect of this Award Agreement shall be governed by the laws of the State of
Delaware, without reference to principles of conflict of laws. Any dispute
concerning this Award Agreement will be resolved exclusively in the state or
federal courts in Harris County, Texas, and the Participant agrees to exclusive
venue and jurisdiction in such courts as a condition of receiving this Award.
19.    Appendix. Notwithstanding any provisions of this Award Agreement to the
contrary, the RSUs shall be subject to such special terms and conditions for the
Participant’s country of residence (and country of employment, if different), as
are set forth in the appendix to this Award Agreement (the “Appendix”). Further,
if the Participant transfers residency and/or employment to another country, any
special terms and conditions for such country will apply to the RSUs to the
extent the Company determines, in its sole discretion, that the application of
such terms and conditions is necessary or advisable in order to comply with
local law or to facilitate the operation and administration of the RSUs and the
Plan (or the Company may establish alternative terms and conditions as may be
necessary or advisable to accommodate the Participant’s transfer). In all
circumstances, the Appendix shall constitute part of this Award Agreement.
20.    Additional Requirements. The Company reserves the right to impose other
requirements on the RSUs, any Shares acquired pursuant to the RSUs, and the
Participant’s participation in the Plan, to the extent the Company determines,
in its sole discretion, that such other requirements are necessary or advisable
in order to comply with local law or to facilitate the operation and
administration of the RSUs and the Plan. Such requirements may include (but are
not limited to) requiring the Participant to sign any agreements or undertakings
that may be necessary to accomplish the foregoing.
21.    Section 409A.
(a)    This Award is intended to comply with Section 409A of the Code and
ambiguous provisions, if any, shall be construed in a manner that is compliant
with or exempt from the application of Section 409A, as appropriate. This Award
shall not be amended or terminated in a manner that would cause the Award or any
amounts payable under the Award to fail to comply with the requirements of
Section 409A, to the extent applicable, and, further, the provisions of any
purported amendment that may reasonably be expected to result in such
non-compliance shall be of no force or effect with respect to the Award. The
Company shall neither cause nor permit any payment, benefit or consideration to
be substituted for a benefit that is payable under this Award if such action
would result in the failure of any amount that is subject to Section 409A to
comply with the applicable requirements of Section 409A. For purposes of Section
409A, each payment under this Award shall be deemed to be a separate payment.
(b)    Notwithstanding any provision of the Award to the contrary, if the
Participant is a “specified employee” within the meaning of Section 409A as of
the date of the Participant’s termination of employment and the Company
determines, in good faith, that immediate payments of any amounts or benefits
would cause a violation of Section 409A, then any amounts or benefits which are
payable under this Award upon the Participant’s “separation from service” within
the meaning of Section 409A which (i) are subject to the provisions of Section
409A; (ii) are not otherwise excluded under Section 409A; and (iii) would
otherwise be payable during the first six-month period following such separation
from service shall be paid on the first business day next following the earlier
of (1) the date that is six months and one day following the Date of termination
or (2) the date of the participant’s death.
22.    Not Providing Advice. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the Shares underlying the RSUs. Participant is hereby advised to consult with
his or her own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.
______________________________________

1

